Rao, Chief Judge:
The merchandise covered by the protests listed in the schedule of protests, annexed to this decision and made a part hereof, consists of certain imported trays or boats, some with their covers or lids, which were assessed with duty at the rate of 17 per centum ad valorem pursuant to the provisions of paragraph 339 of the Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108, for other table, household, kitchen, and hospital utensils, and hollow or flat ware, not specially provided for, whether or not containing electrical heating elements as constituent parts, wholly or in chief value of base metal.
It is claimed in said protests that said merchandise is properly dutiable at the rate of 11 per centum ad valorem or at the rate of 10 *447per centum ad valorem, depending upon tire date of entry, under the provisions of paragraph 353 of said tariff act, as modified by Presidential proclamation No. 3468, 97 Treas. Dec. 157, T.D. 55615, supplemented by Presidential proclamation No. 3479, 97 Treas. Dec. 43, T.D. 55649, for furnaces, heaters, and ovens, and parts thereof, having as an essential feature an electrical element or device.
These protests have been submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and checked with his initials GS by Import Specialist George Santucci on the invoices covered by the protests enumerated in the attached schedule, assessed with duty at the rate of 17 per centum ad valorem under the provisions of Paragraph 339, Tariff Act of 1930 as modified by T.D. 54108 consists of trays or boats the same in all material respects as the merchandise involved in The Rembar Co., Inc. v. United States, 57 Cust. Ct. 239, C.D. 2774, and therein held properly dutiable at the rate of 12]4 P®r centum ad valorem under the provisions of Paragraph 353 of the Tariff Act of 1930 as modified by T.D. 52739 as parts of furnaces having an electrical element as an essential feature.
IT IS FURTHER STIPULATED AND AGREED that the rate of duty for parts of furnaces having an electrical element as an essential feature dutiable under Paragraph 353 was reduced to 11 per centum ad valorem by T.D. 55615 and T.D. 55816 as to all such merchandise entered or withdrawn for consumption on and after July 1, 1962 to July 1, 1963, which rate was further reduced to 10 per centum ad valorem for all merchandise entered or withdrawn for consumption on and after July 1,1963 to August 31,1963.
IT IS FURTHER STIPULATED AND AGREED that the merchandise marked “B” and checked with his initials GS by Import Specialist George Santucci on the invoices covered by the protests enumerated in the attached schedule assessed with duty at the rate of 17 or 18 per centum ad valorem under the provisions of Paragraph 339 of the Tariff Act of 1930 as modified by T.D. 54108 consists of lids or covers imported with the boats or trays described sufra; that such lids or covers are in chief value of metal and are necessary, integral, dedicated components of the boats or trays described sufra and are designed for and used only with such boats or trays; that the rate of duty for parts of parts of furnaces having an electrical element as an essential feature under the provisions of Paragraph [353] of the Tariff Act of 1930 as modified by T.D. 52739 is 12y2 per centum ad valorem for all such parts entered or withdrawn for consumption on and after June 6, 1951 and prior to July 1, 1962; that such rate was reduced to 11 per centum ad valorem by T.D. 55615 and T.D. 55816 as to all such merchandise entered or withdrawn for consumption on and after July 1, 1962 to July 1, 1963, which rate was further reduced to 10 per centum ad valorem for all such mex-chandise entered *448or withdrawn for consumption on and after July 1,1963 to August 31, 1963.
IT IS FURTHER STIPULATED AND AGREED that the record in said O.D. 2174 be incorporated in the record herein, that the protests be submitted on this stipulation, the protests being limited to the items marked “A” and “B” as aforesaid.
The record in said case has been incorporated into the instant record.
Upon the agreed facts and the cited authority, we hold the merchandise here in question, identified by invoice items marked and checked as aforesaid, to be dutiable at the rate of 11 per centum ad valorem or at the rate of 10 per centum ad valorem, depending upon the date of entry, as furnaces, heaters, and ovens, and parts thereof, having as an essential feature an electrical element or device, pursuant to the provisions of paragraph 353 of said tariff act, as modified by said Presidential proclamations. The claims in the protests to that effect are sustained. All other claims are, however, overruled.
Judgment will be entered accordingly.